            Case 2:18-cv-00786-TSZ Document 53 Filed 12/07/18 Page 1 of 4




 1                                                   THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   LVB-OGDEN MARKETING LLC,                       No. 2:18-cv-00786-TSZ

10                               Plaintiff,         EX PARTE MOTION TO STRIKE
                                                    DEFENDANT’S UNTIMELY CLAIM
11           v.                                     FOR EXEMPTION

12   SHARON G. BINGHAM,                             NOTE ON MOTION CALENDAR:
                                                    December 7, 2018 (Same Day Motion)
13                               Defendant,

14   BANK OF THE WEST,

15                                Garnishee.

16

17

18

19

20

21

22

23

24

25

26
     EX PARTE MOTION TO STRIKE DEFENDANT’S UNTIMELY CLAIM FOR            CORR CRONIN LLP
     EXEMPTION                                                      1001 Fourth Avenue, Suite 3900
     No. 2:18-cv-00786-TSZ                                          Seattle, Washington 98154-1051
                                                                           Tel (206) 625-8600
                Case 2:18-cv-00786-TSZ Document 53 Filed 12/07/18 Page 2 of 4




 1            Plaintiff LVB-Ogden Marketing LLC (“LVB”) unfortunately has no choice but to bring

 2   this motion, as Defendant Sharon Bingham⸺nearly seven months too late⸺has now served an

 3   exemption claim asserting that all the Fisher Trust accounts at issue in this proceeding should be

 4   treated as exempt from garnishment. See Ex. A. Defendant is belatedly attempting to trigger a

 5   statute requiring LVB to ask the Court for a hearing within 14 days, forcing LVB to file this

 6   motion. See RCW 6.27.160(2). But the very statute cited in her claim⸺and quoted in capital

 7   letters in the claim she served⸺makes clear that any exemption claim must be filed “not later

 8   than twenty-eight days after the date stated on the writ.” RCW 6.27.160(1); Ex. A. As the

 9   parties have already addressed in controversion briefing in May 2018, and again in summary

10   judgment briefing in September 2018, she did not. ECF 6 at 7-8; ECF 32 at 8.

11            Indeed, the writ papers were issued on April 10, 2018 and served on the Bank and

12   Defendant on April 12, 2018. ECF 2, 3, 5 ¶ 3. The Bank answered on May 7, 2018. ECF 4.

13   Defendant’s claim for exemption was due twenty-eight (28) days after the writ was issued, on

14   May 8, 2018, but Defendant served no response at all on that date, and certainly claimed no

15   exemption on that date. RCW 6.27.160(1); ECF 6 at 5-8; ECF 32 at 8. Defendant therefore

16   failed to timely claim any exemption, and has waived any exemption claim that could have been

17   made. RCW 6.27.160(1). Nothing in the statute, or Washington law, permits a defendant to

18   belatedly make this claim. U.S. Fidelity & Guar. Co. v. Hollenshead, 51 Wash. 326, 328 (1909)

19   (“The right to claim property . . . specifically exempted by statute is a privilege, and will be

20   waived unless asserted at the time and in the manner expressly or impliedly required by the

21   law.”).1 Accordingly, the Court can and should simply strike the claim as untimely.

22            Out of an abundance of caution, LVB has served an objection to the exemption claim

23   (attached as Exhibit B), noting that the claim is untimely and defective, and reiterating again the

24   points the Court already addressed in granting summary judgment. See ECF 40 at 7. Defendant’s

25

26     1
        In addition, there is no evidence that Defendant actually filed the “claim” with the Court as required by statute.
       RCW 6.27.160(1). It is therefore defective on that ground as well.

           EX PARTE MOTION TO STRIKE DEFENDANT’S UNTIMELY CLAIM FOR                             CORR CRONIN LLP
           EXEMPTION – 1                                                                   1001 Fourth Avenue, Suite 3900
           No. 2:18-cv-00786-TSZ                                                           Seattle, Washington 98154-1051
                                                                                                  Tel (206) 625-8600
              Case 2:18-cv-00786-TSZ Document 53 Filed 12/07/18 Page 3 of 4




 1   claim is little more than a thinly veiled attempt to reargue the Court’s summary judgment order,

 2   and burden the Court again with the same arguments that have already been presented and

 3   disposed of. The Court should simply strike it as untimely. If the Court is not inclined to simply

 4   strike the pleading as untimely in response to this motion, LVB would ask that the untimeliness of

 5   Defendant’s claim be addressed on an expedited briefing schedule. Likewise, if the Court

 6   believes a hearing under RCW 6.27.160(2) is necessary, LVB would ask that any hearing be

 7   limited to the untimeliness of Defendant’s claim. LVB files this motion only out of an abundance

 8   of caution, to comply with the statute Defendant is attempting to belatedly invoke.

 9   DATED: December 7, 2018
                                                     s/ William R. Squires III
10                                                   William R. Squires III, WSBA No. 4976
                                                     CORR CRONIN LLP
11                                                   1001 Fourth Avenue, Suite 3900
                                                     Seattle, Washington 98154-1051
12                                                   Telephone: (206) 625-8600 Fax: (206) 625-0900
                                                     E-mail: rsquires@corrcronin.com
13
                                                     Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26


        EX PARTE MOTION TO STRIKE DEFENDANT’S UNTIMELY CLAIM FOR                    CORR CRONIN LLP
        EXEMPTION – 2                                                          1001 Fourth Avenue, Suite 3900
        No. 2:18-cv-00786-TSZ                                                  Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
             Case 2:18-cv-00786-TSZ Document 53 Filed 12/07/18 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on December 7, 2018, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, and I hereby certify that I have mailed by United

 4   States Postal Service first-class mail the document to the following non CM/ECF participants:

 5    Nathan J Arnold                                       David Ryan Ebel
      JOHNSTON JACOBOWITZ & ARNOLD, PC                      M. John Way
 6
      2701 First Ave., Suite 340                            SCHWABE WILLIAMSON & WYATT
 7    Seattle, WA 98121                                     1420 5th Ave., Sute 3400
      Telephone: (206) 866-3230                             Seattle, WA 98101-4010
 8    Email: nathan@jjalaw.com                              Telephone:    (206) 407-1525
                                                            Email:        debel@schwabe.com
 9    Attorney for Defendant Sharon Bingham                 Email:        mjway@schwabe.com
10
                                                            Eleanor A DuBay
11                                                          TOMASI SALYER MARTIN
                                                            121 SW Morrison St., Suite 1850
12                                                          Portland, OR 97204
                                                            Telephone:    (503) 894-9900
13                                                          Email:        edubay@tomasilegal.com
14
                                                            Attorneys for Defendant Bank of the West
15

16

17                                                  s/ William R. Squires III
                                                    William R. Squires III, WSBA No. 4976
18                                                  Attorney for Plaintiff
                                                    CORR CRONIN LLP
19                                                  1001 Fourth Avenue, Suite 3900
                                                    Seattle, Washington 98154-1051
20                                                  Telephone: (206) 625-8600
                                                    Fax: (206) 625-0900
21                                                  e-mail: rsquires@corrcronin.com

22

23

24

25

26


      CERTIFICATE OF SERVICE                                                     CORR CRONIN LLP
      No. 2:18-cv-00786-TSZ                                                 1001 Fourth Avenue, Suite 3900
                                                                            Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
